DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 14-20 is/are rejected under 35 U.S.C. 102(a(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rhein (2011/0189888) and/or Singer et al. (9,373,901).
Rhein and/or Singer et al. each discloses substantially a contact device, comprising: a first contact housing extending along a longitudinal axis; and a shielding-spring unit (324/1) electrically and mechanically connected to the first contact housing and contacting an electrically conductive housing (322/10) of a system, the shielding-spring unit has a first shielding spring (502/5) and a second shielding spring (504/6) arranged in a rotated manner relative to the first shielding spring in a circumferential direction around the longitudinal axis, the first shielding spring and the second shielding spring engage one another and lie against one another in an axial direction, wherein the first contact housing has an engagement section extending along the longitudinal axis, the engagement section has a rectangular shape in a cross-section at an outer circumferential side, wherein the first shielding spring has a first spring section and a second spring section connected to the first spring section, the first spring section electrically contacts the engagement section and mechanically connects the first contact housing to the first shielding spring, the second spring section is arranged radially outwardly with respect to the longitudinal axis relative to the first spring section and has a contact surface for contacting the electrically conductive housing at an outer circumferential side of the second spring section, wherein the first shielding spring has an attaching section with an aperture, an aperture profile of the aperture and the outer circumferential side of the engagement section are formed at least partially corresponding to one another and prevent rotation between the first shielding spring and the engagement section, wherein the first spring section is connected to the attaching section at the aperture profile and the second spring section is connected to an outer circumferential side of the attaching section. Should further issue arises, minor variations to Rhein and/or Singer et al. are deemed as being obvious design variations that are due to size, shape, arrangement of parts and/or that are due to old and well known practice for one of ordinary skill in the art (e.g. the first and second springs are readable as in mechanical and electrical engagement since they are integrally formed).
Allowable Subject Matter
Claims 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses or suggests the limitations of the claimed contact device further comprising a second contact housing with a receptacle, the engagement section and the first spring section engage with the receptacle, the second spring section extends radially on an outside spaced apart from an outer circumferential side of the second contact housing, wherein the attaching section of the first shielding spring and an attaching section of the second shielding spring are arranged in the axial direction between an offset of the first contact housing and the second contact housing, the offset is joined to the engagement section in the axial direction, wherein an axial position of the shielding-spring unit is fixed by an abutment of the shielding-spring unit on a face side of the second contact housing and/or by an abutment on the offset, further in combination with all the limitations of the respective base claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (10790611) and Little et al. (9761995) are further cited to show other known prior contact devices provided with shielding spring or housings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096.  The examiner can normally be reached on Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/KHIEM M NGUYEN/                                                                                              Primary Examiner, Art Unit 2831